Citation Nr: 1539211	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  08-05 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to June 14, 2013, and in excess of 60 percent as of June 14, 2013, for residuals of a right knee replacement.

2.  Entitlement to an initial rating in excess of 50 percent for a psychiatric disability.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to May 1971, including service in the Republic of Vietnam.  His service awards include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) from January 2007 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction is now with the RO in Indianapolis, Indiana.  

In September 2011, the Board remanded this matter for additional development.  The Board finds substantial compliance with the remand directives of the September 2011 remand.  However, remand is still necessary for the TDIU claim.  Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the appeal, a December 2013 rating decision granted higher ratings for a right knee disability and psychiatric disability.  As the higher ratings do not constitute a grant of the full benefit sought on appeal, the claims for increased ratings remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to June 14, 2013, the Veteran's residuals of a right knee replacement were characterized by pain and some difficulty walking; with no severe painful motion or weakness in the affected extremity, ankylosis of the knee in flexion between 10 and 20 degrees, limitation of extension to 30 degrees or nonunion of the tibia and fibula, with loose motion, requiring a brace.
 
2.  As of June 14, 2013, the Veteran's residuals of a right knee replacement have been characterized by pain and some difficulty walking; and severe painful motion or weakness in the affected extremity.

3.  The Veteran's psychiatric disability has been manifested, primarily, by chronic sleep disturbances, difficulty concentration, avoidance behavior, depression, and weekly panic attacks; the Veteran maintains contact with his children and grandchild and he has maintained his grooming; having no suicidal or homicidal ideations, or hallucinations; and those symptoms are productive of no more than occupational and social impairment with reduced reliability and productivity; and occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships is not demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent from February 1, 2007, to June 14, 2013, and a rating in excess of 60 percent as of June 14, 2013, for residuals of a right knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5055 (2015).

2.  The criteria for a rating an initial rating in excess of 50 percent for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Codes 9499-9434 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated in April 2009 and July 2009.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication of the December 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA provided the appellant with an adequate examination and obtained adequate opinions concerning the Veteran's right knee disability and psychiatric disability in November 2006, April 2007, and June 2013.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Increased Rating for a Right Knee Disability

The Veteran's service-connected right knee disability was rating 30 percent, effective February 1, 2007, following the expiration of a one year period of a 100 percent rating following knee replacement.  After the RO notified the Veteran in January 2007 that 1 30 percent rating would be assigned following the one year 100 percent rating assigned after knee replacement, he filed a notice of disagreement, contending that a rating in excess of 30 percent was warranted.

The Veteran's service-connected right knee disability was rated 30 percent from February 1, 2007 to June 14, 2013, and 60 percent as of June 14, 2013, pursuant to Diagnostic Code 5003 and 5055.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5055 (2015). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015). Diagnostic Code 5003 pertains to degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Diagnostic Code 5055 pertains to knee replacement. 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015). 

Under Diagnostic Code 5055, the prosthetic replacement of a knee joint is to be rated 100 percent for one year following the implantation of the prosthesis.  38 C.F.R. § 4.71a (2015).  That 100 percent rating was assigned for one year following implantation of the prosthesis.  Following the 100 percent rating for one year, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The minimum rating assigned is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings for arthritis cannot be combined with ratings based on limitation of motion of the affected joint and the Board finds that they cannot be combined with ratings under Diagnostic Code 5055, because painful motion is on the criteria for rating under Diagnostic Code 5055.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5003, 5010 (2015).

A claimant who has arthritis resulting in limited or painful motion and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional compensable disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings for limitation of flexion of the leg and limitation of extension of the leg may also be assigned for disability of the same knee if separate compensable ratable disability is shown.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5261, extension of the leg limited to 30 degrees warrants a 40 percent rating.  Extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015). 

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent.  Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent.  Severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  Those conditions are not shown on examination and the Board finds that application of those diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2015).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Prior to June 14, 2013

Initially, the Board notes that the Veteran has been assigned a 30 percent rating, prior to June 14, 2013,  under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015), pertaining to a post right knee replacement procedure.  The Veteran asserts that a higher rating is warranted.

A November 2006 VA knee examination report shows that the Veteran reported chronic pain that he described as 2 or 3 on a pain scale of 10.  Weakness was noted with stair climbing and walking on uneven ground.  Stiffness was also reported with prolonged static flexion of the knee.  Swelling was reported as recurring after prolonged walking greater than a distance of one mile.  The Veteran reported instability when walking on uneven ground.  He denied knee locking.  Fatigability was noted after prolonged weight bearing.  The Veteran reported using a cane during snowy or icy weather.  No episodes of dislocations or recurrent subluxation were reported by the Veteran.  The examiner noted that effects on his occupation and activities of daily living were reported as an inability to perform any household duties requiring stair climbing, prolonged weight bearing, kneeling, or repetitive knee range of motion.  The Veteran reported a need for frequent rest stops when driving more than one hour.  The Veteran also reported an inability to engage in any recreation or sports activities requiring prolonged weight bearing or static flexion of the knee or running.

Physical examination of the Veteran's right knee showed that his gait was mildly antalgic to the right.  No uneven shoe wear was noted.  The right knee showed no erythema or heat.  Mild swelling at inferior aspect of the anterior patella was present but no effusion was noted.  The knee joint was noted as stable.  Range of motion testing showed extension to 0 degrees and flexion from 0 to 65 degrees.  Passive range of motion for flexion was noted to 70 degrees with pain noted at the end point.  Active range of motion for flexion was limited to six repetition due to pain.  No decrease in active range of motion after flexion repetition was reported.  The examiner diagnosed the Veteran with status-post right knee arthroplasty with an intact prosthesis; impaired range of motion; and moderate adverse effect on activities of daily living.  Additional limitation of joint function was noted as pain that limited right knee joint function.  Incoordination was not reported as a factor.  The examiner reported that without resorting to mere speculation, an opinion could not be provided as to whether fatigue, lack on endurance, or weakness, were additional factors that limited right knee joint function.  

An April 2007 VA treatment record shows that the Veteran reported that his right knee was worsening.  He reported that after taking a walk, his right knee became swollen and stiff, but denied any warmth.  He also reported that using the stairs had become more painful.  Sharp shooting pains were reported.  

A May 2009 VA treatment record shows that the Veteran reported pain in both knees.  He reported that his symptoms pertaining to the right knee had been doing well.  Physical examination showed no swelling, but the Veteran reported that the right knee had been slightly swollen after a recent fall.  Range of motion was noted as 0 to 90 degrees.  No instability was noted and the patella seemed to track adequately, although mild crepitus was noted.  The Veteran also reported that he had heard some squeaking occasionally.  The physician reported that there was no sign of loosing of the Veteran's right knee prosthetic and nothing significant that could cause the Veteran any current knee issue.  

An August 2010 VA treatment record shows that the Veteran reported right knee pain of 4 out of 10 for pain.  He did report that the right knee disability interfered with physical activity and that he took medication for treatment.  

A January 2011 VA treatment record shows that the Veteran reported bilateral knee pain, especially when walking.

A review of the Veteran's VA treatment records from 2007 to 2013 shows that he reported intermittent pain to VA treatment providers, but did not report any severe functional impairments.

The Board finds that the preponderance of the evidence does not support a rating in excess of 30 percent for the Veteran's right knee disability prior to June 14, 2013.  Initially, the Board notes that the next highest rating of 60 percent for residuals of a knee replacement procedure under Diagnostic Code 5055 requires severe painful motion or weakness in the affected extremity.  Here, the Board finds that November 2006 examination report and the various reports of treatment for pain from 2007 to 2013 of the Veteran's residuals of a right knee replacement did not manifest with residuals consisting of severe painful motion or weakness.  Specifically, the November 2006 VA examiner noted that the Veteran had moderate impairment of activities of daily living and showed pain at the end stages of the range of motion, and reduction upon repetition, on examination of the right knee.  Also of note are the Veteran's own statements prior to June 14, 2013, period that reported pain, but that the pain was rated by the Veteran as moderate, with the use of pain scale indications.  He was still able to walk, showed no instability, and at no time was his knee described by the Veteran or medical professionals as showing severe residuals.  Also noted was that severe weakness was not shown.  The Veteran was found to be generally able to complete activities of daily living, and did not regularly use a cane.  

The Board has also considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's right knee disability, but finds that no higher rating is assignable.  The evidence does not show ankylosis as the Veteran has consistently shown the presence of a range of motion.  Moreover, he has never demonstrated or been diagnosed with dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  The Board has also considered the application of Diagnostic Code 5257, for recurrent subluxation or lateral instability of the knee.  However, the November 2006 VA examination report and subsequent VA treatment reports were negative for findings of instability in the right knee.  Additionally, the Board finds that higher ratings were not warranted under Diagnostic Codes 5261 and 5262, as the range of motions displayed for flexion and extension would not qualify for a rating in excess of the already assigned 30 percent.  Therefore, the Board finds no basis for assignment of any higher or separate ratings for limited motion and instability.

The Board finds that while the Veteran's right knee was manifested by pain, stiffness, and some limitation of motion, his symptoms are not so severe that a rating in excess of 30 percent was warranted prior to June 14, 2013.  The Board has also specifically considered that functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca v. Brown, 8 Vet. App. 202 (1995).  However, the Board finds that increased ratings for the right knee are not warranted on the basis of functional loss due to pain or weakness, as the Veteran's symptoms are contemplated by the ratings already assigned.  Specifically, even when considering the impact of pain and flare-up conditions, the Veteran's range of motion still exceeded what was required in order to warrant an increased rating.  Moreover, the VA examiner specifically noted the amount of additional limitation in range of motion that was a result of pain during the examination itself.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent prior to June 14, 2013, and the claim for an increased rating prior to June 14, 2013, is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of June 14, 2013

A June 2013 VA examination report shows that the Veteran reported increased pain and decreased mobility of the right knee.  The Veteran reported that the current pain level of the right knee was 2 out of 10 on a pain scale.  The Veteran reported flare-ups that caused pain levels of 6 out of 10 on a pain scale.  He reported taking Tylenol for pain.  The Veteran reported that the flare ups were exacerbated by walking long distances, climbing stairs, and standing for long periods of time.  Range of motion testing showed right knee flexion to 95 degrees with objective evidence of painful motion noted at 90 degrees.  Right knee extension was noted to 0 degrees with no objective evidence of painful motion.  Repetitive use testing showed no additional loss of range of motion.  Functional impairment of the right knee was reported to be less movement then normal, pain on movement, and swelling.  Pain on palpitation was noted for the joint line of the right knee.  Muscle strength testing for the right knee was noted to be normal for both flexion and extension.  Anterior stability and posterior stability were noted to be normal.  Medial-lateral stability was shown a 1+ for the right knee.  No evidence of patellar subluxation or dislocation was noted.  The examiner noted that the Veteran had a right knee total joint replacement surgery in 2005 that manifested with residuals of intermediate degrees of residual weakness, pain, and limitation of motion and chronic residuals consisting of severe painful motion or weakness.  The Veteran was noted not to use any assistive devices for the knee disability.  Finally, the examiner reported that the Veteran's knee disability impacted his ability to work.  It was noted that the Veteran had previously quit his job in 2005 as he could no longer squat to carry loads as a warehouse worker.  The Veteran then reported that he had walked 10 miles the day before the examination.  The examiner noted that physical labor would impact the right knee severely as the Veteran could not do heavy lifting or squatting.  Sedentary work was also noted to be impacted mildly due to the Veteran's right knee.  However the Veteran did not have computer skills and would need to go to vocational rehabilitation or take some computer classes to learn computer skills.  The examiner also noted that the Veteran reported that since walking 10 miles the day before, that he could do some type of work which involved some walking or standing, but not heavy lifting.  Therefore, he could still maintain some type of substantially gainful employment.  

Effective June 14, 2013, a 60 percent disability rating was assigned for the right knee disability.  Under the amputation rule, the combined rating for a disability shall not exceed the rating for an amputation at the elected level, were amputation to be performed.  Amputation of the left leg at the middle or lower third of the thigh, and thus above the knee, warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5164 (2015).  Therefore, the rating for the Veteran's right knee, status post replacement, shall not exceed a 60 percent rating.  38 C.F.R. § 4.68 (2015).  Because a 60 percent rating has already been assigned, an additional or increased rating would violate the amputation rule.  Thus, the Board finds that a higher rating, or any separate rating, for a right knee disability is not warranted and the Veteran is assigned the maximum rating for a knee disability under the rating criteria.  The Board finds that an increased rating is not warranted as of June 14, 2013.

The Board, in making the determination of the Veteran's ratings has not ignored the Veteran's statements concerning symptomology of the right knee disability.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he observes, such as pain and fatigue.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Here, an opinion concerning the relationship between the Veteran's symptoms and a specific level of impairment or range of motion and function the left knee disability has caused is of a medically complex nature.  That diagnosis and analysis requires expert medical training and the use of diagnostics which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent render an opinion as to whether the left knee disability warrants a rating in excess of 30 percent for the time period of prior to June 14, 2013 or a rating in excess of 60 percent beginning June 14, 2013.  The Board finds that objective evidence provided by the examiners and physicians to be more persuasive than the Veteran's contention that a higher rating is warranted.  The examiner's findings were directly responsive to the applicable rating criteria and discussed functional limitation and occupational impairment caused by the disability.

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the appeal period has the Veteran's right knee disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2015).  There is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating for these issues.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran has been hospitalized for the service-connected right knee disability, except for the right knee reconstruction that occurred in 2005 and for which period he has already been assigned a 100 percent rating.  There is no objective evidence showing that the left knee disability has caused marked interference with employment beyond that envisioned by the assigned ratings.  The Board finds that schedular criteria are adequate to rate the service-connected right knee disability.  The rating schedule fully contemplates the described symptomatology such as pain and stiffness, and provides for ratings higher than that assigned.  For the period as of June 14, 2013, a higher rating is prohibited as the rating is currently equivalent to a rating for amputation.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met. Thun v. Peake, 22 Vet. App. 111 (2008).

Increased Rating for a Psychiatric Disability

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When rating the level of disability from a mental disorder, VA considers the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

The Veteran's psychiatric disability is currently rated 50 percent, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9499-9434.  A General Rating Formula for Mental Disorders contains the actual rating criteria for rating the disability.

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, where symptoms cannot be clinically distinguished from other diagnosed psychiatric disorders of record, such as posttraumatic stress disorder, all relevant signs and symptoms have been attributed to the service-connected mental disorder.  The Board has considered all the evidence of record in light of the criteria noted above, and finds, resolving all reasonable doubt in favor of the Veteran, that his service-connected psychiatric disability more nearly approximates the criteria for the currently assigned 50 percent rating, and not higher.  38 C.F.R. § 4.7 (2015).

In finding that a rating in excess of 50 percent for the Veteran's psychiatric disability is not warranted, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for depressive disorder.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

An April 2007 VA examination report shows that the Veteran reported daily feelings of depression and obsessive compulsive behaviors for the past several years.  The Veteran characterized his symptoms as moderate and that he tended to "fight back" his psychiatric problems.  He reported that he tended to avoid people and disliked leaving his home due to his mood.  He reported that once he left his home his mood tended to improve.  The Veteran also noted that he had a negative outlook on life and was unable to find pleasure in any activities.  His sleep was also noted to be chronically impaired due to frequent awaking and nightmares.  Mental status examination showed no evidence of impaired thinking or communication skills.  No episodes of hallucinations were reported by the Veteran.  The examiner noted that the Veteran had recurring thoughts that someone would die if he did not place an object on a table a certain way or if he failed to shave his face.  The examiner reported that behavior was more consistent with an obsessive compulsive disorder rather than classical delusional thinking.  The Veteran's eye contact and social interaction during the examination were noted as normal.  No evidence of inappropriate behavior was noted.  The Veteran's personal hygiene was adequate and he remained independent in all activities of daily living.  The Veteran was fully oriented to person, place, and time.  The examiner noted that the Veteran reported increased difficulty with short term memory that was described as general forgetfulness.  Long term memory was noted to be within normal limits.  There were no reports of panic attacks or their symptoms but, the Veteran reported increased anxiety whenever confronted with the thought of having to leave home.  The examiner reported no incidents of impaired impulse control.  Chronic sleeping difficulties were noted.  The examiner diagnosed major depressive disorder and obsessive compulsive disorder with a GAF score of 55.  The examiner reported that the Veteran was experiencing significant chronic depression and an obsessive compulsive disorder (OCD).  The examiner reported that the Veteran was capable of independent living and maintaining all activities of daily living.  

A November 2009 VA treatment record shows that the Veteran reported that his OCD feelings remained the same.  He reported staying in his room and avoided interacting with others.  He also reported not eating meals with his family and that he no longer took walks with his grandson so as to avoid social contact.  The Veteran was noted to have no suicidal or homicidal ideations.  No delusions or hallucinations were reported.  His thought process was noted as normal.  No memory impairments were shown.  The Veteran was assessed with depression and OCD.  He was assigned a GAF of 50.  

A September 2010 VA treatment note shows that the Veteran was assessed with OCD and posttraumatic stress disorder (PTSD).  He was assigned a GAF of 55.  The Veteran was noted to be dressed appropriately.  His speech was normal.  No disturbance in psychomotor activity or gait was observed.  The Veteran described his mood as better, and his judgement and insight were good.  His thought process was linear, logical, and goal directed.  No suicidal or homicidal ideations were reported. 

A March 2011 VA treatment record shows that the Veteran reported OCD symptoms such as moving things around to put them in a certain order.  The Veteran also reported frequent chest pain and panic attacks when he had to go out of the home.  Poor concentration was also reported that impaired the Veteran's ability to read and watch television.  Medical personnel noted that the Veteran had chronic depression and social isolation.  The Veteran was given a provisional diagnosis of OCD, panic disorder, anxiety disorder, and depression.  

A June 2013 VA mental health examination report shows that the Veteran was diagnosed with major depressive disorder and generalized anxiety disorder with an assigned GAF of 55.  The examiner attributed depressed mood, sleep disruption, anhedonia, amotivation, concentration problems, negative self-regard, and guilt to depressive disorder.  Anxiety, minor irritability, concentration problems, sleep disruptions, and excessive ruminations were attributed to generalized anxiety disorder.  The examiner noted that the Veteran's psychiatric disability caused occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he still maintained contact with his daughter and other children and had a grandson he visited with a few times per month.  He reported that he lived alone and had not remarried since the death to his spouse in 1997 and was not in a relationship since that last VA examination in 2007.  He reported that he talked to his brother regularly and a cousin a few times per year.  Otherwise, he did not have much social contact.  The Veteran reported that he had not worked since December 2005, when he quit his job in a warehouse due to the need for knee surgery.

Mental status examination found that the Veteran had symptoms of depressed mood, anxiety, chronic sleep impairment, and flattened effect.  The examiner noted that the Veteran was dressed appropriately and maintained occasional eye contact.  His attitude was cooperative and gruff.  Speech was noted as coherent.  His mood was dysphoric.  The Veteran's affect was anxious and irritable.  The Veteran denied any hallucinations, suicidal ideations, or homicidal ideations.  The Veteran was oriented to all three spheres.  His memory was intact.  The Veteran had good judgement and insight.  The examiner reported that the Veteran continued to experience panic attacks and agoraphobia.  The examiner also reported that there was no indication that the Veteran's moderate psychiatric symptoms made him unemployable.  

The Board finds that the evidence does not support a rating higher than the currently assigned 50 percent rating during the entire period on appeal.  The currently assigned 50 percent rating contemplates occupational and social impairment with some reduced reliability and productivity, due to symptoms such as disturbances of motivation and mood; panic attacks more than once per week; and difficulty maintaining effective relationships.  The Veteran has acknowledged feelings of depression and irritability and obsessive behaviors but has never reported suicidal or homicidal ideations.  The Board also notes that the Veteran's symptoms have not been manifested by aggression.  Moreover, the evidence does not indicate, nor has the Veteran reported, that his psychiatric disability was manifested by persistent delusions, obsessional rituals which interfered with routine activities, near-continuous panic or depression, spatial disorientation, or neglect of personal appearance and hygiene.  While some obsession rituals are have been shown such as putting objects in a specific order.  Those obsessional rituals have never been shown to interfere with routine activities.  Additionally, the evidence shows that he maintains contact with his children and see his grandson a few times per month.  Consequently, the Board finds that the weight of the evidence is against granting a rating in excess of 50 during the course of this appeal.

Many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which the current disability rating has been assigned.  38 C.F.R. § 4.130 (2015).  The Board notes that symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  Many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that, while not specifically listed, are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.  The Board finds that the Veteran's symptoms as described above are consistent with the currently assigned 50 percent disability rating.

The Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a 70 percent rating.  The Board finds that the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran is shown to have had some mood issues and panic attacks but maintains relationships with his children and grandchild.  While the evidence shows that the Veteran has OCD behavior, there have been no reports or evidence presented to show an interference with routine act ivies.  The evidence also does not show that the Veteran displayed speech which was intermittently illogical, obscure, or irrelevant; near-continuous panic attacks affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or work like setting; or an inability to establish and maintain effective relationships. 

While there may be some irritability and some difficulty adapting to stressful or work situations, those factors with depression, anxiety, and OCD are not sufficient to raise his overall level of symptomatology to the level of the 70 percent rating.  The evidence does not show an inability to establish and maintain effective relationships or occupational and social impairment with deficiencies in most areas due to the mental disorder.  The Board notes that the Veteran has state that he has not worked since December 2005, when he underwent right knee replacement procedure.  With regard to the occupational and social impairment due to psychiatric symptomatology, the June 2013 VA examiner specifically noted occupational and social impairment with reduced reliability and productivity.  The examiner also noted that the psychiatric disability did not prevent the Veteran from working.  The Board finds that the psychiatric disabilities effect on the Veteran's occupational and social impairment are not severe enough to warrant the next highest rating of 70 percent.

With respect to the assigned GAF scores, the evidence of record documents GAF scores ranging from of 50 to 55, which contemplate major impairment in several areas to moderate symptoms.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF score is a scale indicating psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2015).  Thus, GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.

In this case, the clinical findings during the time period at issue do not substantiate GAF scores indicative of more than moderate symptomatology.  The evidence does not establish that the Veteran's psychiatric symptomatology resulted in major deficiencies that met the symptomatology for a rating greater than 50 percent.  The Board finds that the clinical findings of records demonstrate a degree of impairment consistent with no more than the currently assigned 50 percent rating. 

According to DSM-IV, GAF scores between 41 and 50 indicate serious symptoms such as suicidal ideation, severe obsessional rituals, or frequent shoplifting, or any serious impairment in social, occupational, or school functioning, such as having no friends, and inability to keep a job.  GAF scores between 51 and 60 indicate moderate symptoms such as flat affect and circumstantial speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning, such as having few friends and conflicts with peers or co-workers.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms or some difficulty in social, occupational, or school functioning, but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  In this case, the reported symptomatology is consistent with no more than moderate symptoms or moderate difficulty in social, occupational, or school functioning.  While the Veteran was assessed with a GAF score of 50 in November 2009, he was never assessed with that score on the any of his subsequent mental health evaluations.  Moreover, his GAF score was evaluated at 55 during most of his mental health treatments.  The Veteran was also shown to have a family he has relationships with and was not found to have suicidal ideations or obsessional rituals that interfered with routine behavior. 

The Board has considered the Veteran's statements made in support of the claim.  The Board finds that the Veteran is a layperson, and for the purpose of providing medical opinions, he is competent to report observable symptoms he experiences through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board has considered the Veteran's statements regarding his symptoms and find that the statements, particularly as made at the VA examinations, show a level of impairment that most nearly approximates the criteria for a 50 percent rating.  The examiner and the medical evidence also supports that finding.

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  Moreover, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  In addition, the VA examiner found that employment was no precluded by the mental disorder and the Board finds that the evidence does not support a finding of marked interference with employment or frequent hospitalization due to the mental disorder or combined service-connected disability.

Therefore, considering that the applicable schedular rating criteria are adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Accordingly, the Board finds the preponderance of the evidence is against the claim for a rating in excess of 50 percent for a psychiatric disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to a rating in excess of 30 percent from February 1, 2007, to June 14, 2013, and a rating in excess of 60 percent as of June 14, 2013, for residuals of a right knee replacement are denied.  

Entitlement to an initial rating in excess of 50 percent for a psychiatric disability is denied.  


REMAND

After a thorough review of the Veteran's claims file, the Board finds that additional development is necessary prior to the readjudication of his TDIU claim.

The Veteran contends that he is no longer employable due to his service-connected disabilities.  The record shows that the Veteran is currently service connected for a right knee disability, rated 60 percent; a psychiatric disability, rated 50 percent; tinnitus, rated 10 percent, and a gluteus muscles group disability rated 0 percent.  His combined disability rating is 80 percent.  Thus, the percentage disability standards for consideration of the assignment of a TDIU rating under 38 C.F.R. § 4.16(a) (2015) are met.

The Board notes that the evidence shows that the Veteran has not worked since December 2005, which coincides with the date the Veteran underwent a right knee replacement surgical procedure.  

The April 2007 VA examination report found that there were no reports of the Veteran losing time from work due to psychiatric disabilities but only due to knee surgery.  The examiner also noted that the Veteran reported that he could not work due to his physical limitations and any time lost was not due to his psychiatric disabilities.  

The Board notes that the that the June 2013 VA examiner reported that the Veteran had walked 10 miles the day before the examination.  The examiner noted that physical labor would impact the right knee severely as the Veteran could not do heavy lifting or squatting.  Sedentary work was also noted to be impacted mildly due to the Veteran's right knee disability, however the examiner noted that the Veteran does not have computer skills and would need to go to vocational rehab or just take some computer classes to learn computer skills.  The examiner also noted that the since the Veteran walked 10 miles the day before the examination that he could do some type of work which would involve some walking or standing but not heavy lifting.  Therefore, the examiner concluded that the Veteran could still maintain some type of substantially gainful employment.  

The Board notes that while the June 2013 VA examiner reported that the Veteran could perform sedentary work, but would need computer classes due to his current skills deficiency, and then reported that physical labor would be somewhat limited, but then found some physical labor could be accomplished, is somewhat contradictory and further development is required.  Moreover, the Board finds that the rationales provided by VA examiners concerning the Veteran's ability to become maintain substantially gainful employment, did not take into consideration this previous work history or education and how those two factors may or may not affect employability.

Therefore, because the Board cannot adequately determine from the existing record how the Veteran's service-connected disabilities collectively affect his employability, the Board finds that the Veteran should be afforded additional appropriate VA social and industrial survey to determine whether he is currently unable to secure or maintain substantially gainful employment as a result of service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA Social and Industrial Survey to ascertain the impact of all service-connected disabilities on employability.  The claims folder must be reviewed and that review should be indicated in the report. The examiner must consider the Veteran's educational and occupational history, and note those factors in the report.  The examiner must also evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on the Veteran's employability.  The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (right knee disability, psychiatric disability, tinnitus, and gluteus muscle group injury), without consideration of nonservice-connected disabilities, but with consideration of work history and training, make him unable to secure or follow a substantially gainful occupation.  If the Veteran is felt capable of work, the examiner should state what type of work and should state what accommodations would be necessary due to the service-connected disabilities.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with the other clinical evidence of record.
 
2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


